Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Detorre on 04/30/21.

The application has been amended as follows: 

In claim 1, line 6 delete the number “5” and insert therefor the number --10.1--.

In claim 1, line 18, delete the number “7.0” and insert the number --8.0--.

Non-elected claims 15-20 have been canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The above first examiner’s amendment, approved by applicant’s representative, was needed to overcome a 35 USC 2nd paragraph concentration indefinite issue introduced into independent claim 1 by applicant’s amendment filed 03/25/21.
The above second examiner’s amendment, approved by applicant’s representative, was needed to conform the pH range of independent claim 1, to the pH range argued by applicant in the REMARKS section of the amendment filed 03/25/21.
Claims 15-20, elected by applicant on 07/30/20 without traverse, have been canceled by the examiner’s to put the applicantion in condition for allowance because these claims do not contain all the limitations of elected, examined and now allowed independent claim 1. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1761